DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a first RF connector element for mating with a second RF connector element wherein the first compensation part is integrally formed in a single piece with the first contact support part of a second dielectric material different from the first dielectric material, the second dielectric material having a second relative dielectric constant greater than the first relative dielectric constant, the first compensation part is arranged at a front end region of the first electrical insulator element and at least partly encompasses the first contact region; this in combination with the remaining limitations of the claim. 
Regarding claims 2-7, 20: are allowable based on their dependency on claim 1.
Regarding claim 8: allowability resides at least in part with the prior art not showing orfairly teaching a second RF connector element for mating with a first RF connector element wherein the fourth dielectric material has a fourth relative dielectric constant greater than the third relative dielectric constant, the second compensation part is arranged at a rear end region of the second electrical insulator element and at least partly between the first mating terminal end region and the second mating terminal end region; this in combination with the remaining limitations of the claim. 
Regarding claims 9-11, 19: are allowable based on their dependency on claim 8.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching an RF connector system wherein the fourth dielectric material has a fourth relative dielectric constant greater than the third relative dielectric constant, the second compensation part is arranged at a rear end region of the second electrical insulator element and at least partly between the first mating terminal end region and the second mating terminal end region; this in combination with the remaining limitations of the claim. 
Regarding claims 13-18: are allowable based on their dependency on claim 12.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833